    Case: 1:18-cv-00997 Document #: 107 Filed: 10/05/20 Page 1 of 4 PageID #:886



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IRIS ROSALES,                                  )
                                               )       Case No. 18-cv-0997
                       Plaintiff,              )
                                               )       Judge Sharon Johnson Coleman
               v.                              )
                                               )
PORTFOLIO RECOVERY                             )
ASSOCIATES, LLC,                               )
                                               )
                       Defendant.              )

                          MEMORANDUM OPINION AND ORDER

       Plaintiff Iris Rosales brought this class action complaint against Portfolio Recovery

Associates, LLC (“PRA”) alleging violations of the Fair Debt Collection Practices Act, 15 U.S.C. §

1692, et. seq (“FDCPA”) and the Illinois Consumer Fraud and Deceptive Business Practices Act, 815

ILCS 505/2, et. seq (“ICFA”) relating to PRA’s attempt to collect an unpaid bill connected with a

consumer credit card. Before the Court is PRA’s motion to compel arbitration. For the reasons

stated below, the Court grants PRA’s motion.

Procedural Background

       The Court originally granted PRA’s motion to compel arbitration in January 2019, but upon

reconsideration, allowed limited discovery regarding PRA’s purchase of Rosales’ debt from the

original creditor, World Financial Network Bank (“WFNB”), along with whether PRA purchased

the right to enforce the arbitration clause in consumer credit card agreement. Whether PRA’s

purchase of Rosales’ charged-off account conferred upon PRA the right to arbitrate is the only issue

remaining in this motion because the Court has already decided that PRA did not waive its right to

arbitrate, both in the January 2019 ruling and upon reconsideration. In addition, the parties do not

dispute that the credit card agreement at issue has an arbitration clause, which states: “Arbitration

may be elected by any party with respect to any Claim.” (R. 45, Ex. B. ¶ 30(4)).
    Case: 1:18-cv-00997 Document #: 107 Filed: 10/05/20 Page 2 of 4 PageID #:887



Legal Standard

        A motion to dismiss under Rule 12(b)(3) for improper venue is the appropriate procedure

when a litigant seeks to dismiss a lawsuit based on an arbitration agreement. Faulkenberg v. CB Tax

Franchise Sys., LP, 637 F.3d 801, 808 (7th Cir. 2011). When making a determination under Rule

12(b)(3), district courts may consider materials outside of the pleadings, including the parties’

arbitration agreement. Continental Cas. Co. v. Am. Nat’l Ins. Co., 417 F.3d 727, 733 (7th Cir. 2005). In

determining whether an agreement’s arbitration clause controls, federal courts apply state-law

principles of contract formation. Gupta v. Morgan Stanley Smith Barney, LLC, 934 F.3d 705, 710 (7th

Cir. 2019).

Discussion

        Whether PRA has the right to enforce the arbitration agreement is a matter of the Court

construing the September 9, 2011 Purchase and Sales Agreement between PRA, the Purchaser, and

WFNB, the Seller. In construing the parties’ intent, it is black letter law that courts give contract

terms that are clear and unambiguous their plain and ordinary meaning in the context of the contract

as a whole. See Royce v. Michael R. Needle P.C., 950 F.3d 939, 951 (7th Cir. 2020). The relevant section

of the September 2011 agreement, Sale of Accounts, states in part:

        (a) Purchaser represents and warrants to Seller that Purchaser’s primary purpose in
        purchasing Charged-off Accounts is to attempt legal collection of the Unpaid
        Balances owed on such Charged-off Accounts.

        (b) Subject to the terms of this Agreement, on each Closing Date, Seller will sell,
        assign and transfer to Purchaser and Purchaser shall purchase all of Seller’s rights,
        title and interest in and to eligible Charged-off Accounts[.]

(R. 104, 9/09/11 Purchase & Sales Agmt.) Under the plain and ordinary meaning of the contract,

PRA purchased all of WFNB’s rights, title, and interest in the charged-off accounts.

        PRA also provides the unrebutted sworn affidavit of Meryl Dreano, the Custodian of

Records at PRA, as well has her deposition testimony, to further support the fact that PRA

                                                    2
    Case: 1:18-cv-00997 Document #: 107 Filed: 10/05/20 Page 3 of 4 PageID #:888



purchased all of WFNB’s rights in the charged-off accounts. In her declaration, Dreano averred:

       Iris Rosales, plaintiff in the above-captioned matter (“Rosales”), maintained a credit
       card account with Victoria’s Secret. The original creditor of Rosales’ Victoria’s
       Secret account is World Financial Network Bank. After Rosales failed to pay her
       past due balance on the account, Rosales’ account was charged-off and PRA
       purchased Rosales’ account on August 28, 2012, acquiring all rights, title, and interest
       in the account from World Financial Network Bank.

(R. 32-1, Ex. A, Dreano Decl. ¶ 4.) PRA attached this declaration to its motion to compel before

the parties conducted discovery. At her deposition, Dreano testified as follows:

       Q: What do you mean by the phrase you used, quote, acquiring all rights, title, and
       interest in the account from World Financial Network Bank, period, end quote?

       A: That means that we [PRA] acquired 100 percent of their [WFNB] interest in this
       particular account and they retained no interest in the account.
       …

       Q: And do you, do you have any personal knowledge as to whether PRA acquired
       the right to enforce arbitration in relation to Miss Rosales’ account?

       A: Yes.

       Q: What’s the basis for your personal knowledge?

       A: The information in the credit card agreement.
       …

       Q: [W]hat’s your basis for stating that PRA obtained the right to enforce any
       arbitration terms that might be contained within the credit card agreement, which is
       Exhibit 2?

       A: There is an arbitration provision in the credit card agreement. And when the
       account was assigned to [PRA], those rights were assigned to us.
       …

       Q: Now, what I want to circle back to, though, is what’s the basis for your personal
       understanding that PRA acquired the right to enforce the arbitration language that is
       contained in Exhibit 2 – which is the credit card agreement?

       A: To the best of my knowledge, when we purchase the accounts from the seller, we
       require all of their rights and interest in the accounts to do what’s ever necessary in
       collections. So when we purchase the accounts, we’re stepping into the shoes of the
       seller. And if they have the right to enforce arbitration under the credit card
       agreement, then we have that right.


                                                  3
    Case: 1:18-cv-00997 Document #: 107 Filed: 10/05/20 Page 4 of 4 PageID #:889



(98-2, Ex. B, 6/19/19 Dreano Dep., at 39-51.) Under this additional support, it is clear that PRA

obtained the rights to enforce the arbitration clause when it purchased Rosales’ charged-off account.

        Rosales has not set forth any evidence that PRA did not acquire the rights to arbitrate

disputes under the credit card agreement, even though the Court granted the parties the opportunity

to conduct discovery. Also, Rosales does not argue that the September 9, 2011 Purchase and Sales

Agreement is ambiguous, and thus extrinsic evidence is necessary to determine the parties’ intent.

See Roberts v. Alexandria Transp., Inc., 968 F.3d 794, 799 (7th Cir. 2020). As such, based on the

unequivocal language of the Purchase and Sales Agreement, as well as the supporting declaration

and deposition testimony, PRA obtained the right to enforce the arbitration clause once it purchased

Rosales’ charged-off account.

Conclusion

        Based on the foregoing, the Court grants defendant’s motion to compel arbitration.

IT IS SO ORDERED.

Date: 10/5/2020
                                                Entered: _____________________________
                                                         SHARON JOHNSON COLEMAN
                                                         United States District Judge




                                                    4
